Citation Nr: 1518749	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-43 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for mixed anxiety depressive disorder, rated as 30 percent disabling prior to October 20, 2009, and as 70 percent from that day forward.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Bordewyk





INTRODUCTION

The Veteran served on active duty from January 1960 to May 1961.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, granted service connection for depressive disorder, with a 30 percent disability rating assigned, effective November 21, 2002.  

In a June 2010 rating decision, an increased rating of 70 percent was granted for mixed anxiety depressive disorder, effective October 20, 2009, and entitlement to TDIU was granted, effective that same date.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for a higher initial rating for mixed anxiety depressive disorder remains before the Board.  

The Veteran disagreed with the effective date assigned for TDIU in August 2010; however, he did not perfect the appeal following a February 2014 statement of the case.  As such, the issue of TDIU and the effective date of that grant are not on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Prior to March 9, 2006, the Veteran's mixed anxiety depressive disorder manifested by occupational and social impairment with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From March 9, 2006, to October 19, 2009, the Veteran's mixed anxiety depressive disorder manifested by occupational and social impairment that most nearly approximated reduced reliability and productivity without deficiencies in most of the areas of work, school, family, judgment and thinking.

3.  At no time throughout the appeal, including since October 20, 2009, has the Veteran's mixed anxiety depressive disorder manifested by total social impairment.  


CONCLUSIONS OF LAW

1.  Prior to March 9, 2006, the criteria for an initial disability rating in excess of 30 percent for mixed anxiety depressive disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9434 (2014).

2.  From March 9, 2006, to October 19, 2009, the criteria for an initial disability rating of 50 percent, but no higher, for mixed anxiety depressive disorder have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9434.

3.  Beginning October 20, 2009, the criteria for an initial disability rating in excess of 70 percent for mixed anxiety depressive disorder have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and records associated with the grant of Social Security Administration (SSA) disability benefits.  Additionally, the Veteran was provided VA examinations in July 2005, May 2007, and February 2010.  The Board finds that the medical opinion evidence is adequate as it is based on examination of the Veteran and review of his statements and contains clear findings regarding the current severity of the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Moreover, there is no indication that the Veteran's psychiatric disability has worsened since the February 2010 VA examination.  In fact, VA treatment records beginning August 2008 indicate that his disability has improved as he has been assigned of a GAF score of 90 multiple times and has reported as recently as July 2013 that he has not had a bad day in a long time.  As such, the Board finds that there is no basis to obtain a more current examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2014).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's mixed anxiety depressive disorder is evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, as 30 percent disabling prior to October 20, 2009, and as 70 percent disabling from that day forward.  Under the rating criteria, a rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

A GAF score of 71-80 indicates that "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument)" and cause "no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work)."  Id.

A GAF score of 81-90 indicates absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g. an occasional argument with family members).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan at 443.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Prior to March 9, 2006

The evidence demonstrates that a 30 percent disability rating is warranted for this period.  A January 2004 VA treatment record reveals that the Veteran had been employed in his current job as a salesman, which he really enjoyed, since 1995.  He stated that he enjoyed hunting and fishing as well as doing church work in his leisure time.  He reported a "fantastic" relationship with his wife of 37 years as well as with their son.  He also reported great relationships with his siblings and his mother.  His thought process and content, insight, and judgment were all good and his memory was intact.  

Upon examination in July 2005, the Veteran reported that he did not have any problem working his sales job or any problems getting along with his coworkers.  He continued to report a fantastic relationship with his wife and son and reported that he had several good friends, including his boss.  He attended church regularly, participated in mission trips to Mexico, and had no difficulties with activities of daily living.  The examiner assigned a GAF score of 60, indicative of moderate symptomatology.  

Based on the foregoing, the Board finds that throughout this period, the Veteran's disability manifested primarily in symptomatology which more nearly approximated a 30 percent rating.  While there was some evidence that his psychological symptoms impacted his social and occupational functioning at times, such impairment more nearly approximately only an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence demonstrates that he generally functioned satisfactorily, with routine behavior, self-care, and normal conversation.  He reported during this period that he had numerous positive social relationships, was active with hobbies, and was able to work and maintain the same sales job for more than 10 years.  Moreover, while the Veteran reported a long history of audio and visual hallucinations or "hearing voices," the evidence does not document that this symptomatology caused more than occasional or intermittent social and occupational impairment.  As such, the Board finds that a disability rating in excess of 30 percent prior to March 9, 2006, is not warranted.  


From March 9, 2006, to October 19, 2009

A February 2008 letter from the Veteran's former boss indicates that the Veteran ultimately quit his position as a sales manager due to his psychiatric symptoms, including depression, hearing voices, and severe headaches.  Social Security Administration (SSA) records document that beginning in March 9, 2006, the Veteran became unable to obtain and maintain employment, primarily due to his lumbar spine disability, but secondarily due to his acquired psychiatric disability.  Upon examination, the Veteran reported one to two panic attacks per week, but his thought process and content, judgment, and insight were each intact or normal.  

A Mental Residual Functional Capacity Assessment found that the only markedly limited function was his ability to carry out detailed instructions.  He was found to experience moderate restriction in activities of daily living, moderate difficulties maintaining social functioning, and moderate difficulties maintaining concentration, persistence, or pace.  However, the SSA examiner stated that the Veteran retained the ability to understand, remember, and carry out simple instructions, make decisions, attend and concentrate for extended periods, interact with others, and respond to change in a work setting.  

During a May 2007 VA examination, the Veteran again reported a "fantastic" relationship with his wife of 40 years, a good relationship with his son and grandchildren, and weekly, positive contact with his siblings.  He reported that he had many good friends, whom he saw regularly at church or at the Masonic Lodge.  He reported that he was on the Board of Directors for a charity assisting deaf and mute children in Mexico and that he traveled there twice a year for two or three weeks each time.  The Veteran was well-groomed, friendly, and described his mood as "good."  The examiner found his thoughts to be coherent and logical and concentration, attention, judgment, and fund of general information to be intact.  A GAF score of 65 was assigned, indicative of mild symptomatology.  

VA treatment throughout this period documents that the Veteran remained unemployed and did not report significant social impairment of any kind.  Moreover, there was no impairment in thought content or process, judgment, insight, or memory noted.  While the Veteran reported increased symptoms of paranoia, crying spells, nightmares, and even passive suicidal ideation in November and December 2007, those symptoms improved by May 2008 when he denied suicidal ideation, hallucinations, and paranoia.  Then, in August 2008, February 2009, and August 2009, he denied suicidal or homicidal ideation, hallucinations, and delusions, exhibited good judgment, insight, and concentration, and was assigned a GAF score of 90.  

Based on the foregoing, the Board finds that the Veteran's mixed anxiety depressive disorder more nearly approximated a 50 percent disability, and no more, throughout this period.  The Veteran endorsed many of the symptoms associated with a 50 percent rating, including one to two panic attacks per week, disturbances of motivation and mood, and some desire to start to isolate himself socially.  Beginning March 9, 2006, he felt that he was unable to maintain his employment due to his psychiatric symptoms.  

An SSA examination found moderate impairment in many employment functions, social functioning, and his ability to perform activities of daily living as well as marked impairment in his ability to carry out detailed instructions.  However, he was still able to understand, remember, and carry out simple instructions, make decisions, attend and concentrate for extended periods, interact appropriately with others, including the public, and respond to change in a work setting.  

Throughout this period, the Veteran reported good relationships and regular contact with his wife, son, grandchildren, and siblings as well as with many friends.  He maintained an active social life while regularly attending church and the Masonic Lodge.  He was also able to serve on a board of directors for a charity, which required regular travel to Mexico.  The Veteran's judgment, thinking, and insight were consistently noted to be good, intact, or normal.  Again, while the Veteran continued to report audio and visual hallucinations, the evidence does not document that this symptomatology caused impairment in most areas of functioning.  Therefore, the Board finds that while the Veteran exhibited increased symptomatology beginning March 9, 2006, at no time did he exhibit deficiencies in most areas such as family and social relations, judgment, and thinking.  


Beginning October 20, 2009

At no time has the Veteran demonstrated total social impairment.  In a February 2010 VA examination and during VA treatment, the Veteran continued to report  good relationships and regular contact with his wife, son, grandchildren, and siblings, although he stated that at times he has yelled at them or could be described as overbearing.  Although he reported a mild to moderate decrease in his motivation to do pleasurable activities, he reported participating in many hobbies, such as walking, watching the rodeo and NASCAR, attending church, listening to music reading, spending time with family, and hunting.  He also continued to report that he has many friends whom he sees regularly at church, the Masonic Lodge, and a weekly men's prayer group.  He reported during the 2010 VA examination that he was not totally depressed all the time but he was somewhat depressed at all times.  Based on the foregoing, the Board finds that at no time has the Veteran ever reported, nor has VA examinations or treatment ever documented, total social impairment.  As such, a disability rating in excess of 70 percent beginning October 20, 2009, is not warranted.  


Extraschedular

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, there must be a comparison between the symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule for that disability.  If the symptoms experienced by the claimant are those contemplated by the rating criteria, further consideration of whether a referral for extraschedular analysis is not required.  

The Board finds that the rating criteria specifically contemplate the Veteran's social and occupational impairment due to symptoms such depressed mood, nightmares, flashbacks, trouble sleeping, irritability, and panic attacks.  The rating criteria are specifically based on such impairment.  38 C.F.R. § 4.85.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Referral for consideration of an extraschedular rating is, therefore, not warranted.




ORDER

Prior to March 9, 2006, an initial disability rating in excess of 30 percent for mixed anxiety depressive disorder is denied.  

From March 9, 2006, to October 19, 2009, an initial disability rating of 50 percent, but no higher, for mixed anxiety depressive is granted.  

Beginning October 20, 2009, an initial disability rating in excess of 70 percent for mixed anxiety depressive disorder is denied.  





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


